          UNITED STATES BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE                                   +
                                        +                  Case No. 19-31602
MARY F. DELANO                          +

                             MOTION FOR RELIEF FROM STAY

     Comes now Stonemark Management, LLC (The Mark Apartments), debtor’s present
landlord, and moves this Honorable Court for an Order granting him Relief from
the Stay and as grounds states:

1.   The debtor leases from your movant the property known as 5701 E Shirley Ln
Apt 1006, Montgomery, AL 36117. The debtor promised to pay $746.00 per month rent
plus late fees.

2.      The debtor filed bankruptcy on 06/10/2019.

3.   The debtor owes post-petition rent. The balance due at 11/18/2020 is
$2,592.72. Attached are copies of the landlord’s affidavit and the lease
[Exhibit A].

4.   The landlord asserts he is entitled to an Order Granting him Relief from the
Stay so that he may seek possession of his private property.

5.   The landlord requests that upon the Stay being lifted that any automatic
stay of execution pursuant to Rule 4001(a)(3) be waived for the purpose of
seeking possession only.


        Wherefore, the landlord requests an Order Granting Relief from Stay

        Respectfully submitted,
                                              /s/   Larry Darby______
                                              Larry E. Darby
                                              Attorney for Creditor
                                              Darby Law Firm, LLC
                                              Post Office Box 3905
                                              Montgomery, Alabama 36109
                                              Tel 356.3593 Fax 356.6392
                             CERTIFICATE OF SERVICE

     I hereby certify that I have served a copy of the forgoing upon the
following interested parties electronically or by placing a copy of the same in
the U.S. Mail on the date that this document was filed in the above case.

Gregory E Tolar                            Sabrina L. McKinney, Trustee
1034 East Main Street                      P. O. Box 173
Prattville, AL 36066                       Montgomery, AL 36101



                                           /s/   Larry Darby______
                                           Larry E. Darby
